Citation Nr: 1201046	
Decision Date: 01/11/12    Archive Date: 01/20/12

DOCKET NO.  09-29 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to service connection for a disability due to asbestos exposure.  

2. Whether new and material evidence has been received to reopen a claim of service connection for a psychiatric disorder, to include a depressive disorder and posttraumatic stress disorder (PTSD). 

3. Entitlement to an increased (compensable) rating for a laceration of the chin.

4. Entitlement to nonservice-connected pension.

(The matter of service connection for a dental disorder, including a gum condition and loss of teeth, is the subject of a separate decision by the Board.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States

ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1973 to December 1976.  The issue of entitlement to VA pension benefits is before the Board of Veterans' Appeals (Board) on appeal from a September 2008 decision by the Department of Veterans Affairs (VA) Pension Management Center in Milwaukee, Wisconsin.  [An appeal in this matter was perfected in August 2009; however, records pertaining to this matter were not associated with the record before the Board in January and November 2010.]  The remaining issues are before the Board on appeal from a July 2010 rating decision of the Cleveland, Ohio, VA Regional Office (RO).  As explained below, although issue of service connection for a psychiatric disability has been limited in scope to the entity of PTSD, the issue has been expanded (and recharacterized) in accordance with Velez v. Shinseki, 23 Vet. App. 199 (2009) and Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).

Historically, a final August 2006 rating decision denied the Veteran's claim of service connection for a "mental illness."  In March 2010, the Veteran wrote VA requesting his intent to file a "new claim" for PTSD.  Development undertaken since that time reveals Axis I psychiatric diagnosis of depressive disorder.

The United States Court of Appeals for Veterans Claims (CAVC or Court) has held that the focus of the Board's consideration as to whether a claim was one to reopen should be on "whether the evidence presented truly amounts to a new claim 'based upon distinctly diagnosed diseases or injuries' . . . or whether it is evidence tending to substantiate an element of a previously adjudicated matter."  Velez v. Shinseki, 23 Vet. App. 199 (2009).  In Velez, the Court held that when a veteran filed a claim for a nervous condition, this was not a new claim based on a distinctly diagnosed condition from a previously adjudicated claim for a stress disorder.  Velez, 23 Vet. App. at 203.  The Court stated that, because the claims involved overlapping symptoms, the factual basis for the Veteran's claim was the same and thus distinguishable from the scenarios presented in the cases of Boggs v. Peake, 520 F.3d 1330 (Fed.Cir.2008) and Ephraim v. Brown, 82 F.3d 399 (Fed.Cir.1996).  Id.  (Noting that in Boggs and Ephraim the Federal Circuit held that claims based on separate and distinctly diagnosed conditions must be considered separate and distinct claims).

Here, the Board finds that under Velez the threshold question of whether new and material evidence had been submitted must be addressed as the present claim turns upon essentially the same, limited history as was considered in the prior final rating decision in August 2006.  Notably, in light of the Board's decision to remand the claim, there is no prejudice to the Veteran from such approach.

The Veteran has consistently asserted that he has a chronic psychiatric disorder as a result of his active service.  A review of the August 2006 decision found that the RO considered the Veteran's entire mental health picture before denying service connection for a mental illness.  The rating decision reflects that it explicitly considered whether the Veteran had any diagnosed psychiatric condition that could be related to service.  Specifically, it was noted that the Veteran's service medical records were silent for any complaint, treatment, or pathology related to a mental illness, any current diagnosis of mental illness, or any link between a current mental illness and service.  Indeed, at the time of the August 2006 RO decision, the only evidence that the Veteran suffered from a psychiatric disorder was his lay assertion to that effect.  Thus, the Veteran's case is distinguishable from Boggs, supra, in which the claimant was diagnosed with a particular ear condition for which he was denied service connection and attempted to reopen his claim with evidence of a differently diagnosed ear condition.  This case is also distinguishable from Ephraim, wherein the claimant presented with two distinctly and definitively diagnosed conditions, which the Federal Circuit held constituted two separate claims for benefits.  In this case, the Veteran's original claim for service connection was for a "mental illness" and was denied on the basis that the evidence did not show a diagnosis of any psychiatric condition that could be related to service. Clearly, "any" psychiatric condition includes PTSD and depressive disorder.  Therefore, the Veteran's submission of further evidence relating to PTSD did not introduce a new claim based on a distinctly diagnosed condition from the nervous condition for which service connection was previously denied by the RO.  See Boggs and Ephraim, both supra.

In the August 2006 rating decision the Veteran's claim was characterized as service connection for a mental illness. The current claim originated as a claim of service connection for PTSD, but the evidence developed shows that the Veteran also has a diagnosis of depressive disorder.  Case law now provides that a claim for a mental health disability includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  Thus, pursuant to the holding in Clemons, the Board has more broadly characterized the claim on appeal as one of service connection for a psychiatric disorder, however diagnosed (to include PTSD and depressive disorder).

The attorney who represents the Veteran in the dental issue on appeal (which is the subject of a separate decision) specifically limited his representation to that issue.  Accordingly, the Board finds that the Veteran has not revoked his power of attorney to the Veterans of Foreign Wars as to all other matters.  

The issues of service connection for residuals of pneumonia and whether new and material evidence has been received to reopen claims of service connection for residuals of a concussion (previously claimed as a head injury) and for residuals of a nose fracture have been raised by the record, but not adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them; they are referred to the AOJ for appropriate action.  

The appeal is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.



REMAND

A review of the record found that in his VA Forms 9, Substantive Appeals, dated August 1, 2009, and September 9, 2011, the Veteran requested a videoconference hearing before the Board.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a Board videoconference hearing, as the docket permits.  Notice of the date and time of the hearing shall be sent to the Veteran (and any designated representative) and associated with the claims files.  After the hearing is conducted, the case should be processed in accordance with standard appellate practice (but in the event that the Veteran fails to report for a scheduled hearing only upon completion of the further action specified below).

2. If the Veteran fails to report for a scheduled videoconference hearing, before the case is returned to the Board for further appellate review (and after any additional notification and/or development deemed necessary is completed), the claims should be readjudicated to encompass consideration of whether new and material evidence has been received to reopen the claim of service connection for depressive disorder (and any other psychiatric disability diagnosed).  If the benefit sought remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

